Case 2:21-cv-02849-CAS-RAO Document 8 Filed 04/12/21 Page 1 of 4 Page ID #:23



  1

  2
                                                                               JS-6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JINXING INVESTMENT LLC,                   Case No. CV 21-02849-CAS (RAOx)
 12                       Plaintiff,
                                                ORDER REMANDING ACTION
 13          v.                                 AND DENYING APPLICATION TO
                                                PROCEED IN DISTRICT COURT
 14   MEI CHEN, et al.,                         WITHOUT PREPAYING FEES OR
                                                COSTS
 15                       Defendants.
 16

 17

 18                                             I.
 19                              FACTUAL BACKGROUND
 20         In September 2020, Plaintiff Jinxing Investment LLC filed an unlawful
 21   detainer action in Los Angeles County Superior Court against Defendants Mei Chen
 22   and DOES 1-50.       Notice of Removal (“Removal”) and Attached Complaint
 23   (“Complaint”), Dkt. No. 1. Defendants are allegedly occupants of real property
 24   owned by Plaintiff and located in Rowland Heights, California. Complaint at ¶¶ 3,
 25   4. Plaintiff asserts that Defendants have failed to vacate the property after being
 26   served a notice to quit and seeks costs and damages. Id. at ¶ ¶ 9, 10, 13, 19.
 27         Defendant Mei Chen (hereinafter, “Defendant”) filed a Notice of Removal on
 28
Case 2:21-cv-02849-CAS-RAO Document 8 Filed 04/12/21 Page 2 of 4 Page ID #:24



  1   April 2, 2021, invoking the Court’s federal question jurisdiction. Removal at 2-3.
  2          Defendant also filed an application to proceed in district court without
  3   prepaying fees or costs. Dkt. No. 3.
  4                                               II.
  5                                        DISCUSSION
  6          Federal courts are courts of limited jurisdiction, having subject matter
  7   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
  8   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
  9   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 10   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
 11   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
 12   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
 13   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
 14   to respond when a court contemplates dismissing a claim on the merits, it is not so
 15   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
 16   citations). A defendant attempting to remove an action from state to federal court
 17   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
 18   925, 927 (9th Cir. 1986).         Further, a “strong presumption” against removal
 19   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
 20          Defendant asserts that this Court has subject matter jurisdiction pursuant to
 21   28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in relevant part,
 22   that a defendant may remove to federal court a civil action in state court of which the
 23   federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section 1331
 24   provides that federal “district courts shall have original jurisdiction of all civil actions
 25   arising under the Constitution, laws, or treaties of the United States.” See id. § 1331.
 26          Here, the Court’s review of the Notice of Removal and attached Complaint
 27   makes clear that this Court does not have federal question jurisdiction over the instant
 28   matter under 28 U.S.C. § 1331. First, there is no federal question apparent from the
                                                   2
Case 2:21-cv-02849-CAS-RAO Document 8 Filed 04/12/21 Page 3 of 4 Page ID #:25



  1   face of the Complaint, which appears to allege only a simple unlawful detainer cause
  2   of action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010
  3   WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does
  4   not arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
  5   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
  6   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
  7   where plaintiff’s complaint contained only an unlawful detainer claim).
  8         Second, there is no merit to Defendant’s contention that federal question
  9   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
 10   (“PTFA”). Removal at 2. The PTFA does not create a private right of action; rather,
 11   it provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank
 12   Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the complaint
 13   because the PTFA “does not create a private right of action allowing [plaintiff] to
 14   enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that a “case may
 15   not be removed to federal court on the basis of a federal defense . . . even if the
 16   defense is anticipated in the plaintiff’s complaint, and even if both parties concede
 17   that the federal defense is the only question truly at issue.” Caterpillar Inc. v.
 18   Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus, to
 19   the extent Defendant’s defenses to the unlawful detainer action are based on alleged
 20   violations of federal law, those defenses do not provide a basis for federal question
 21   jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
 22   question, either on its face or as artfully pled, the Court lacks jurisdiction under 28
 23   U.S.C. § 1441.
 24                                            III.
 25                                     CONCLUSION
 26         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 27   Court of California, County of Los Angeles, forthwith.
 28   \\
                                                3
Case 2:21-cv-02849-CAS-RAO Document 8 Filed 04/12/21 Page 4 of 4 Page ID #:26



  1         IT IS FURTHER ORDERED that Defendant’s application to proceed in
  2   district court without prepaying fees or costs is DENIED as moot.
  3         IT IS SO ORDERED.
  4

  5   DATED: April 12, 2021
  6
                                            ________________________________________
  7
                                            CHRISTINA A. SNYDER
  8                                         UNITED STATES DISTRICT JUDGE
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               4
